Laughlin, J.:
The action is brought pursuant to the provisions of subdivision 4 of section 201 of the Public Health Law (Laws of 1893, chap. 661) as amended by chapter 667 of the Laws of 1900 to recover penalties for alleged violations of said act. Five causes, of action are set forth in the complaint. Each alleges the violation of the statute by the defendant as the proprietor of a store at Inwood-, in the town of Hempstead, Nassau co.unty, N. Y., in selling or permitting to be sold at retail, without the supervision of a licensed pharmacist, drugs arid medicines of a nature and description not permitted by law to be sold without such supervision. On the 14th day of August, 1906, the answer of the defendant' was served by mail, together with a demand in jwriting, that the trial of the action be "changed from the county of New York to the county of Nassau, that being the proper county for the trial of the issues. Upon the conceded facts each of the causes of'action arose in the county of Nassau, and by section 983 of the Code of Civil Procedure the Legislature has commanded that such an action be tried in the county .where the cause of action arose. The impropriety of compelling a party to be tried for a penalty in any county other than that in which the cause . of action arose is manifest. It is claimed, however, that the defendant has lpst his right ,to a trial in the county in 'which he resides and in which it is claimed he committed the offenses' by his failure to make the motion, for a change of venue within the time prescribed by section 986 of the Code of Civil Procedure. The demand having been served by mail, the attorney for the plaintiff, by virtue of the provisions of section 798 of. the Code of Civil Procedure, was entitled to *497double the time prescribed in said section 986 within which to serve his written consent to the change of the place of trial. Mo consent for the change of the place of trial was served. The attorney for the defendant then, instead of serving the notice of motion to change the place of trial within ten days after the expiration of the time allowed by law to the attorney for the plaintiff to serve his written consent to the change, relying upon the decisions of Lesser v. Williams (52 Hun, 610, opinion reported in 23 N. Y. St. Repr. 396) and Binder v. Metropolitan Street R. Co. (68 App. Div. 281), believed that' the defendant had double time also, and served the notice of motion on the 10th day of September, 1906, which would have been timely provided that the defendant, by reason of having served the demand by mail, had double time to make the motion after the expiration of the time allowed by the attorney for the plaintiff to file his consent to the change of the place of trial. .
In the Lesser case the motion for a change of place of trial to the proper county was made by the defendant within ten days after the expiration of the ten days allowed to the attorney for the plaintiff by reason of the demand having been served by mail to consent to a change of the place of trial, and it is evident that the statement of the court in that case that the defendant also had double time within which to make the motion was either inadvertent or obiter dictum. In the Binder case the court merely followed the inadvertent or obiter remarks of the court in" the Lesser case without discussion. It is urged that the rule is erroneously stated in those cases for the reason that it was the manifest intention of the Legislature, by section 798, where a notice or paper, other than a notice of trial, is served by mail, to give double time to the adverse party only. There is force in this suggestion, and it is evident from the prevailing opinion in Schlesinger v. Borough Bank (112 App. Div. 121), decided by the same court in which the Binder case was decided, that the correctness of the decision in the Binder case is doubted. The decision in the Schlesinger case is hot in point. It was there merely decided that where an answer to which the plaintiff might reply is served by mail, since the plaintiff would have double time within which to serve a reply, the defendant has double time within which to serve an amended answer as of course, by virtue of the pro*498visions of the statute which allows one amendment of a pleading as of course within the,.time given to the adverse party to plead thereto. It is not essentia], hówever, in the case at bar that we ■ follow or decline to follow the decision in the Binder case. It is evident that the attorney for the defendant relied thereon, and that should be regarded as'a sufficient excuse for his failure to make the motion within ten days after the expiration of the period allowed to the attorney for the plaintiff to act upon the demand for a change of the place of • trial. In this class of cases the court has inherent power, even though the motion may not have been made within the statutory time to change the place of trial to the proper county (McConihe v. Palmer, 76 Hun, 116), and we are of opinion that this is a case in which that power should have been exercised.
It follows, therefore, that the order should be reversed, with ten dollars costs and disbursements, and motion for change of place of trial granted, without costs.
Patterson, Clarke and Scott, JJ., concurred; Ingraham, J., dissented.